Exhibit OSI Restaurant Partners, LLC Announces Extension of Tender Offer for 10% Senior Notes due 2015 Tampa, Florida, March 20, 2009 - OSI Restaurant Partners, LLC (the “Company”) today announced that it has extended the payment deadline and expiration date of the previously announced tender offer for its outstanding 10% Senior Notes due June 15, 2015 (CUSIP No. 67105EAB8 and CUSIP No. 67105EAA0) (the “Notes”) issued by the Company and OSI Co-Issuer, Inc., a wholly owned subsidiary of the Company (the “Tender Offer”). The
